Citation Nr: 0412438	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  00-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lesion involving 
the left ear, face, neck, and external carotid system.

2.  Entitlement to an increased (compensable) rating for 
residuals of infectious hepatitis.


REPRESENTATION

Appellant represented by:	John F. Runcie, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2002.  

(The claim of entitlement to an increased (compensable) 
rating for residuals of infectious hepatitis will be 
addressed in the remand that follows the decision below.)


FINDING OF FACT

An external carotid system aneurysm affecting the left ear, 
face, and neck likely began as a result of injury during the 
veteran's period of military service.


CONCLUSION OF LAW

An external carotid system aneurysm affecting the left ear, 
face, and neck was the result of injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2003).

VA regulations provide that mere congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. § 4.9 (2003).  Service connection, however, may be 
granted for a congenital or developmental disease. VAOPGCPREC 
82-90 (1990).

Based on a review of the evidence and resolving reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for an external carotid system aneurysm affecting 
the left ear, face, and neck is warranted.

The appellant's service medical records show that in 
September 1952, the appellant underwent an entry examination.  
At that time, the appellant's face, neck, and ears were 
clinically evaluated as "normal."  The records reflect that 
in February and March 1954, the appellant was treated for 
complaints of a right earache. Upon physical examination, the 
appellant's left ear was clear.  The impression was that the 
veteran had an early acute right ear otitis media.  According 
to the records, in January 1955, the appellant sought 
treatment for complaints of a left earache.  The physical 
examination of the ear was negative.  In August 1956, the 
appellant underwent a separation examination.  At that time, 
the appellant's face, neck, and ears were clinically 
evaluated as "normal."  It was noted that the appellant had a 
history of pain and swelling in the left ear, with a full 
recovery and no complications or sequelae.

A Hospital Summary from the Ann Arbor VA Hospital (VAH) shows 
that the appellant was hospitalized from July to August 1962, 
and an addendum to the Ann Arbor VAH Hospital Summary shows 
that the appellant was hospitalized from August to September 
1962.  Upon the appellant's initial admission in July 1962, 
it was noted that he had a cirsoid aneurysm of the left ear, 
which had been symptomatic since 1953 and enlarged since 
1956.  According to the summary, the appellant first noted an 
abnormality in his left ear in 1953 when he was in the 
military service.  The appellant stated that upon exposure to 
cold air, his right ear would become cold and his left ear 
would remain warm.  He indicated that in 1956, he first noted 
a distention of the veins about his left ear.  According to 
the appellant, there were gradual enlargements of the 
aneurysm and he started to notice a buzzing sound in his ear.  
In 1960, the appellant suffered a spontaneous rupture of the 
vessels in the superior helix of the left ear.  There was 
severe hemorrhage, and he was hospitalized and underwent 
ligation of the external carotid artery.  Although the 
operation was successful, the appellant later developed 
several more dilated vessels in the inferior aspect of the 
auricle and posterior to the ear.  According to the summary, 
the appellant was admitted for treatment.  While he was 
hospitalized, he underwent three stages of multiple ligation 
and excision of arterial venous fistula involving the left 
external carotid system, left face, ear, and neck.  Upon his 
discharge in August 1962 and in September 1962, the diagnosis 
was cirsoid hemangioma involving the left external ear, face, 
neck, and external carotid system.

In a case summary from the physician at the Ann Arbor VAH, 
dated in September 1962, it was noted that the veteran 
undoubtedly had a congenital cirsoid aneurysm of the ear and 
had it excised with multiple staged procedures.  The 
physician thought, at least for the time being, that the 
veteran's problem was solved, as there seemed to be no 
evidence of residual aneurysm. 

In November 1973, the appellant submitted multiple lay 
statements.  The statements supported his contention that 
prior to his entrance into the military, he did not have any 
physical impairment or disfiguration.

In November 1973, the RO received a private medical statement 
from Dr. A.L.K., dated in October 1963.  Dr. K. indicated 
that during the appellant's recent hospitalization, from 
September to October 1963, the appellant's diagnosis was a 
cavernous hemangioma of the left external ear.  Dr. K. stated 
that the appellant was admitted because of recurrent 
hemangioma of the left external ear, which began after trauma 
in 1953.  Dr. K. noted that following the onset of the 
injury, the appellant's ear became hot and caused a stinging 
sensation that resided spontaneously in a few days.  The 
appellant had persistent swelling until 1961 when a three-
stage vessel ligation was performed which decreased the 
swelling and warmth present in the ear until that time.  
According to Dr. K., in the previous six months, the ear had 
increased in size and the appellant was admitted in October 
1963 for local excision of the left auricle.

In March 1976, the RO received an affidavit from Mr. J.C.H., 
dated in February 1976.  In the affidavit, Mr. H. stated that 
he served with the appellant in the military and that he 
remembered that the appellant had problems with his ear.  
According to Mr. H., the appellant's ear was swollen and 
inflamed, like a boxer's ear.  Mr. H. indicated that the 
appellant injured his ear and had received treatment from a 
medic.

In June 1976, a hearing was conducted at the RO.  At that 
time, the appellant testified that while he was in the 
military, he participated in judo training.  The appellant 
stated that during judo training, he sustained a blow to his 
left ear.  He noted that there was swelling which initially 
resolved, but later returned intermittently.  The appellant 
reported that following his separation, he continued to have 
swelling and that subsequently he had to have his left ear 
amputated.

In September 1977, the appellant had a hearing at the Board 
in Washington, D.C. The appellant testified that prior to 
service, he did not have any problems with his left ear.  The 
appellant reported that during service, he took a judo 
training class and was hit on the left side of his head by a 
fellow serviceman with whom he was paired.  The appellant 
stated that he subsequently sought treatment from the medics 
for dizziness.  He indicated that following the injury, his 
left ear swelled and he was given ice packs from the medics.  
According to the appellant, following his discharge, veins in 
his left ear started breaking.  He testified that he 
underwent numerous operations and finally had to have his 
left ear amputated.

At the appellant's September 1977 hearing, the appellant 
submitted private medical treatment records from Dr. R.C.B., 
dated from November 1960 to July 1962.  The records include a 
medical statement from W.J.F., M.D., Chief, Surgical Service 
at the Ann Arbor VAH, dated in September 1962.  Dr. F. 
indicated that it was his opinion that the appellant had a 
congenital cirsoid aneurysm of the ear which was excised with 
multiple staged procedures.  Dr. F. stated that at present, 
it appeared that the appellant's problem was solved and there 
seemed to be no evidence of residual aneurysm.  The records 
from Dr. B. also include an x-ray report and an Operative 
Note, both from the Edward W. Sparrow Hospital and dated in 
November 1960.  The November 1960 x-ray report reflects that 
at that time, the appellant had a cerebral arteriogram, which 
was interpreted as showing a large aneurysm, with the main 
source of supply from the internal carotid artery, located in 
the extra-cranial region about the left ear.  The November 
1960 Operative Note shows that at that time, the appellant 
underwent a dissection of the carotid sheath, with ligation 
of the external carotid artery in the neck for control of 
bleeding from a large cirsoid hemangioma of the left ear, 
face, and neck.  The post-operative diagnosis was cirsoid 
aneurysm, external carotid circulation on the left, primarily 
involving the left ear.

In March 1981, the RO received private medical records from 
the University of Michigan-University Hospital, from 
September to December 1963.  The records include an Operative 
Note, dated in October 1963, which shows that at that time, 
the appellant underwent an amputation of the lateral portion 
of the left external ear.  The postoperative diagnosis was 
hypertrophy of the left external ear.

In May 1997, the appellant submitted a statement from Ms. 
M.V.R., his ex-wife.  Ms. R. indicated that she had known the 
appellant since 1958 and that he had had continuous problems 
with left ear swelling.

In October 2000, the RO received a private medical statement 
from Dr. J.H.B., Otolaryngology-Head and Neck Surgery, dated 
in October 2000.  Dr. B. indicated that the appellant's 
representative had requested that he review the appellant's 
medical records, which included the medical records from when 
the appellant was in the military from September 1952 to 
August 1956, the medical records regarding the treatment of 
an aneurysm involving his left neck and left ear at a VA 
hospital, and the treatment at the University of Michigan 
Hospital at which time an amputation of the left auricle was 
performed.  Dr. B. stated that, according to the history 
provided to him, the appellant was injured in 1953 on active 
duty in the Air Force during an air police self-defense 
training exercise, at which time he was struck in and about 
the left ear by a rifle butt.  Dr. B. reported that the 
veteran's enlistment physical examination, dated in September 
1952, made no mention of any deformity of the left ear.  The 
records showed that in January 1955, the appellant was seen 
for a left earache.  The separation examination also made no 
mention of any deformity of the left ear; however, it was 
noted that there was a "history of pain and swelling in the 
left ear, full recovery, no complications or sequelae."

Dr. B. indicated that in 1956, the appellant started to 
notice some persistent swelling involving his left ear and an 
arteriogram, dated in November 1960, revealed a large 
arterial aneurysm in the periauricular region on the left.  
Ligation of the external carotid artery was performed with 
additional ligation of vessels behind the left ear and 
ligation of the aneurysm bleb of the left ear.  In July and 
August 1962, the appellant had further surgery at the VA 
hospital, but the left ear gradually increased in size and he 
subsequently developed ulceration of the skin of the left 
auricle.  The appellant was hospitalized at the University of 
Michigan-University Hospital in October 1963 and a left 
auriculectomy was performed.  Dr. B. stated that it was his 
opinion that the large arterial aneurysm which was first 
discovered in November 1960 and which was partially 
controlled by four subsequent operations in attempts to 
ligate the aneurysm and feeding blood vessels that ultimately 
led to an amputation of the left auricle in 1963, was the 
direct result of blunt trauma that the appellant sustained in 
a training accident which occurred while he was on active 
duty in the Air Force in 1953.  Dr. B. noted that he based 
his opinion on the fact that there was no other history of 
any trauma to the region of the left neck or ear, and there 
was no medical evidence or history to suggest that the 
aneurysm could have been of a congenital origin.

In December 2000, the RO received records from the Social 
Security Administration (SSA), dated from April 1985 to 
August 1990.  These medical records reflect the appellant's 
history of a left auriculectomy, and show that he was 
receiving SSA disability benefits for an unrelated disorder.

At the September 2000 videoconference hearing before the 
undersigned VLJ, the veteran testified that, during service, 
he had participated in a training exercise and was hit in the 
left side of his head by the butt of a gun.  He also stated 
that after the injury, his left ear swelled.  He further 
indicated that although the swelling initially resolved, it 
reappeared approximately every six months.

Based on the evidence of record, the Board in January 2003, 
in part, sought a VA medical opinion to determine the medical 
probabilities that the onset of the veteran's diagnosed 
problem involving the left ear, face, neck, and external 
carotid system was attributable to his period of active 
military service, or events coincident therewith.  

Pursuant to the Board's request in January 2003, a VA 
examination was conducted in November 2003.  At the 
examination, the veteran gave his history of a left ear 
trauma during service, which led to intermittent swelling and 
bleeding of the left external ear.  The veteran noted that 
the ear swelling would sometimes burst and blood would drain 
externally, and that he had to undergo several surgeries in 
1962 for this problem.  Based on a review of the veteran's 
records, the examiner noted, in part, the veteran's January 
1955 complaints of an left earache, which were shown in the 
service medical records.  The examiner noted some of the 
veteran's post-service treatment, including July 1962 
treatment for cirsoid aneurysm, and subsequent cerebral 
angiography showing an AV aneurysm.  Examination revealed 
multiple scars extending inferiorly from the left ear.  The 
impression was history of left external carotid AV aneurysm.  
It was felt that the veteran's history and notes were 
consistent with this being a new occurrence after the left 
ear trauma sustained while in service, and that it was 
possible that direct trauma to the ear or any superficial 
arterial system could induce fistulous formation between the 
arterial and venous system.  The examiner further opined that 
given the surface anatomy of this area, this most likely 
represented a communication between the superficial temporal 
artery (a branch of the external carotid system) and vein.  

In this regard, the Board finds that, with resolution of 
doubt in the veteran's favor, a grant of service connection 
for an external carotid system aneurysm affecting the left 
ear, face, and neck is warranted.  Simply put, the Board 
finds that service medical records indicate that the veteran 
was seen for complaints of a left earache in January 1955.  
His August 1956 separation examination report also notes that 
he had a history of pain and swelling in the left ear.  
Additionally, post-service records show continued treatment 
for left ear problems, a VA physician found that the veteran 
had a history of left external carotid system aneurysm which 
was consistent with a possible direct trauma to the ear, and 
a private physician suggested that the veteran's large 
arterial aneurysm discovered in November 1960 was the direct 
result of blunt trauma the veteran may have sustained in 
service and that there was no other history of any trauma to 
the region of the veteran's left neck or ear, or other 
evidence to suggest that the veteran's aneurysm could have 
been of a congenital nature.  Additionally, the veteran's 
post-service records do not contain information reflecting 
that he had had post-service ear injury consisting of a blunt 
trauma.

Despite evidence suggesting that the veteran had a congenital 
cirsoid hemangioma involving the left ear, face, neck, and 
external carotid system that was not related to military 
service, the evidence equally suggests that he had an 
external carotid system aneurysm related to in-service 
trauma.  This is so because service medical records do not 
confirm that an "ear" injury occurred, but nevertheless 
reflect that the veteran did have ear related complaints.  
Absolute certainty is not required.  38 C.F.R. § 3.102 
(2003).  Given the veteran's credible testimony, lay 
statements submitted in support of his claim, statements from 
both a VA physician and a private physician, along with the 
other evidence of record indicating the veteran complained of 
left ear problems in service and since his separation from 
service, the Board consequently finds that the evidence 
regarding a link between current disability and military 
service is in relative equipoise.  As noted above, with 
resolution of doubt in the veteran's favor, it may be 
concluded that the veteran's external carotid system aneurysm 
affecting the left ear, face, and neck is attributable to 
active military service, and that service connection for such 
disability and its residuals is warranted.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for an external carotid system aneurysm 
affecting the left ear, face, and neck is granted.


REMAND

Review of the claims files reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to his claim for an 
increased (compensable) rating for residuals of infectious 
hepatitis.  The regulations implementing the VCAA apply to 
this claim even though it was adjudicated prior to the VCAA.  
VAOPGCPREC 7-2003.

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim for increased 
(compensable) rating for residuals of infectious hepatitis, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

Additionally, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2003).  In the present case, the record shows that 
additional evidence relative to his claim for an increased 
(compensable) rating for residuals of infectious hepatitis 
has been associated with his claims files since the April 
2002 SSOC was issued.  The additional evidence contains 
medical evidence pertaining to the veteran's service-
connected hepatitis in the form of an August 2003 VA 
examination report and, therefore, is "pertinent" to the 
claim on appeal.  (This evidence was obtained pursuant to 
then-extant procedures that allowed for the Board to develop 
the record without remand to the RO.  38 C.F.R. § 19.9(a)(2) 
(2003).  These procedures are no longer followed because they 
violated the claimant's right to have the RO act as the first 
adjudicator of newly received evidence.  Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).)  A 
remand of the case is therefore required to comply with 
38 C.F.R. § 19.31 (2003) (appellant has the right to have 
that additional evidence reviewed by the RO in the first 
instance unless he waives such consideration in writing).  

This issue is accordingly REMANDED to the RO for the 
following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of what is 
yet required of him to substantiate his 
claim for an increased (compensable) 
rating for residuals of infectious 
hepatitis, and of the information or 
evidence that VA will yet obtain with 
respect to his claim, if any.  38 C.F.R. 
§ 3.159 (2003).  He should be 
specifically informed that he should 
submit any evidence in his possession 
that pertains to the claim on appeal.  
Id.  

2.  Thereafter, the RO re-adjudicate the 
claim.  If the benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in April 2002.  38 C.F.R. 
§ 19.31 (2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



